DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant cancelled all previous claims 1-28 and introduced new claim set i.e. claims 29-54. The new claim set does not have method claims and applicant’s election of “A post”, “A mesh support”, “A safety post” and “A safety rail” is acknowledged which cover current claims 29-54. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “load”, “first mesh support component” and “second mesh support component” must be shown or the feature(s) canceled from the claim(s).   Also from claim 48 at least, “comprising one or more of: a clamp, an aperture, a slot, a bracket, a screw, a bolt, a wing nut, at least one rail holder” includes the scope of all of those together because of the “more” option claimed, yet all these possible variations are not shown. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” language that is coupled with functional language without reciting sufficient structure to perform the recited function and the “mean” language is not preceded by a structural modifier.  Such claim limitations are: (A) “fixing means” in claims 29 and 48.
	(B) “fixing means” (different) in claims 44 and 49.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Said corresponding structure being: 
Locking mechanism 330 as shown in figures 1-6.
Clamps 212 as shown in figures 21 and 24a, 24b. Respectively.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities:
The specification does not have numeral references to the limitations:
Mesh support
first mesh support component
second mesh support component
Also note that the specification does not mention the limitations “first mesh support component” and “second mesh support component” at all.  
Appropriate correction is required.

Claim Objections
	Claim 54 is objected to for missing a space “claim48”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the entire required load" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition to the indefiniteness associated with the fact that said load is not illustrated in any of the drawings. This issue re-occurs in claim 48 line 4.
Claim 29 line 4 recites “the height”, then in line 5 “a plurality of heights”, “a lower height” and “an upper height”, and in line 7 again “an upper height” and finally in line 8 “a chosen height”. In addition to the lack of antecedent basis that “the height” in line 4 exhibits, it is also submitted that it is not clear how many heights are being claimed and referred to, and which of said heights are included in said “plurality of heights”. This issue is further heightened with the recitation of “the height” in claims 33 and 44 and “a selected height” also in claim 44 which includes all the limitations of claim 29.
Claim 29 line 8 recites “wherein at least one rail holder is at or substantially adjacent to…”; it is not clear if this is a different or the same as “at least one rail holder” established in line 2-3 of the claim.
Claim 29 recites the limitation "the upper end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Note that several of the issues above re-occur in claim 48.
Claim 31 recites the limitation "the upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition, the recitation “the base is reversibly engaged with only the upper surface of the floor”; raises indefiniteness since it is not clear or disclosed what other surfaces of the floor could the base be reversibly engaged with, or what other surfaces are being excluded by the term “only”. Examiner submits that the invention as disclosed can be used to be mounted onto a vertical portion of a thick cutoff floor for instance. 
Claim 33 recites “a first component and a second component”; in light of the recitation of “a lower component and an upper component” in claim 29 from which claim 33 depends and in light of the specification, the recitation of claim 33 is indefinite because it is not clear what are the first and second components. Are they the same as the lower and upper components? The latter will be assumed for examining purposed. This same issue re-occurs with regards to the recitation “an upper post component” and “a lower post component”; in claim 38 where the applicant yet establishes two more components that appears to be the same as the ones established in claim 29.
Claim 36 recites “a rail”; is it the same rail established in claim 29?
Claim 37 recites “a plurality of rail holders”; do these include the “at least one rail holder” established (twice) in claim 29.
Since claim 44 includes all the limitations of claim 29, reciting “a rail” makes it unclear whether its in addition to or the same as the one established in claim 29.
Claim 44 recites/establishes “a cross piece” twice in line 5. 
Claim 46 recites “a rail” is it referring to the one established in claim 44 or in claim 29? The same applies to “a rail” in line 17 of claim 48.
Claim 48 recites the limitation "the upper end" and “the upper component” in line 9.  There is insufficient antecedent basis for these limitation in the claim. Note that the claim later establishes “an upper component”.
Claim 48 recites the limitation "the height" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites an improper Markush claim starting in line 7 via: “comprising one or more of: a clamp, an aperture, a slot, a bracket, a screw, a bolt, a wing nut, at least one rail holder”.  It’s unclear where the group ends, should it be --and at least one rail holder--, --or at least one rail holder-- or is the ‘at least one rail holder’ even part of the group?  it’s unclear as recited, please correct.  Also note that the ‘one or more’ limitation seems to include all of these options via the “more” yet this is not shown in the drawings which further adds confusion to the scope of the claim.
Claim 48, line 12, “or greater” is indefinite since there is no limit to the height of the apparatus as claimed.
Claims 50-52 appears to refer to all components established in claim 49 yet they all separately depend from claim 48, to best examine those claims they will be examined as if they depend from claim 49 keeping in mind the several lack of antecedent basis issues associated with said dependency. 
Dependent claims are rejected at least for depending from a rejected claim 
Note: that the claims are replete with clarity and indefiniteness issues. Above are non-limiting examples only of clarity and antecedent basis issues; however, the claims in their entirety needs to be reviewed and correct for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.
Finally, examiner also points out that claims that are not pointed out specifically above needs to be revised for issues that are similar to what is detailed above that may re-occur in other claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34, 36-38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, US (6039150).
	In regards to claim 29 Palmer discloses:
	A post (12; fig. 3) for a temporary safety rail system comprising a base (20, 28, 36, 38) for reversible engagement with a floor (intended use; by turning 180 degree about a vertical axis), the base providing support for the entire required load (at least the load of rails 14), at least one rail holder (60) to hold a rail in reversibly fixed engagement with the post (intended use; by turning the rails 180 degree), a plurality of components (40, 56, 58) which are together operable to telescopically adjust (via telescopic engagement of 40 and 56 as shown in fig. 3) the height of the post at a plurality of heights (via engagement of 58 into one of the plurality of apertures on 40 shown in phantom inside 56; fig. 3) between a lower height and an upper height (by at least engaging the lower most and higher most apertures), wherein the plurality of components comprise a lower component (40) and an upper component (56); and a fixing means (58) to reversibly fix the plurality of components at a chosen height (as described in Col 7; LL 12-14; see highlighted excerpt below), wherein at least one rail holder (top holder 60; fig. 3) is at or substantially adjacent to the upper end of the upper component (as shown in fig. 3).

    PNG
    media_image1.png
    235
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    648
    media_image2.png
    Greyscale

	In regards to claim 29 Palmer does not disclose the plurality of components able to adjust to an upper height between 1.9 and 2.5m. However, it would have been an obvious matter of design choice to modify the height of the plurality of components to have an upper height between 1.9 and 2.5m since such a modification would have involved a mere change in the size (length) of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the height of the plurality of components to have an upper height between 1.9 and 2.5m in order to provide secure perimeters not just for the workers but also for equipment such as small roof rigs, jibs, cranes, winches, etc. to prevent accidental or inadvertent falling/overthrowing of said equipment, tools, or other objects at elevated heights.  Note that a change in length would result in falling between the claimed range since the claimed limitation does not require that the height be adjusted to from one end of the range to the other, it is only requiring the height fall within said range when moved to said height.
	In regards to claim 30 Palmer does not explicitly disclose the base provides support for at least 12 kN load. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to build the base of the post of Palmer sturdy enough to support a load of at least 12 kN for the predicable result of allowing for the above-mentioned equipment to be supported or anchored to the post to enhance safety of the personnel and equipment at elevated heights.
In regards to claim 31 as best understood Palmer discloses the base is reversibly engaged with only the upper surface of the floor (horizontal top surface 16 as shown in fig. 3).
In regards to claim 32 Palmer discloses the base is reversibly engaged (intended use; when rotated 90 or 180 degrees) with a receiver (fasteners 68) into the floor (fig. 3).
In regards to claim 33 Palmer discloses a first component (40) and a second component (56) wherein the components are telescopic to adjust the height (telescopic engagement of 40 and 56 as shown in fig. 3).
In regards to claim 34 Palmer discloses the rail holder comprises one or more of: a clamp, an aperture, a slot, a bracket, a screw, a bolt, a wing nut (unnumbered on the bottom of C-shaped rail holder 60 as shown in fig. 3 and further pointed to in annotated drawings below).

    PNG
    media_image3.png
    379
    487
    media_image3.png
    Greyscale


	In regards to claim 36 Palmer discloses the rail holder (60) defines an aperture (through which 14 passes as shown in fig. 3) to receive a rail (14) and a clamp (unnumbered on the bottom of C-shaped rail holder 60 as shown in fig. 3 and further pointed to in annotated drawings above) to reversibly fix the rail in secure engagement with the post.
	In regards to claim 37 Palmer discloses a plurality of rail holders (at least two rail holders 60s) which are sited in vertical or horizontal series (in vertical series as shown in fig. 3).
	In regards to claim 38 Palmer discloses a stop (78) to restrict downward movement of an upper post component (56) relative to a lower post component (40).
	In regards to claims 40-43 Palmer does not disclose the upper height is 2.0m or greater, the upper height is 2.1 m or greater, the upper height is 2.2m or greater and the lower height is in the range 900mm to 1.2m respectively. However, it would have been an obvious matter of design choice to modify the upper height to be 2.0m, 2.1m, 2.2m or greater and the lower height to be in the range 900mm to 1.2m, since such a modification would have involved a mere change in the size (length) of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the upper height to be 2.0m, 2.1m, 2.2m or greater and the lower height to be in the range 900mm to 1.2m in order to provide secure perimeters for the respective job the respective environment around which work is being done to provide safety not just for the workers but also for equipment such as welders, tools, small roof rigs, jibs, cranes, winches, etc. to prevent accidental or inadvertent falling/overthrowing of said equipment, tools, or other objects at elevated heights.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 29 above, in view of Reichel, US (5647451).
	In regards to claim 35 Palmer does not disclose the rail holder comprises an internal aperture defined in the post.
	Reichel teaches the rail holder comprises an internal aperture (channel 26; fig. 1) defined in the post (18; fig. 1).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the internal aperture as a rail holder as taught by Reichel onto the post of Palmer in addition to or in substitution of the rail holder of Palmer since the internal aperture carved into the post would firstly provide a more sturdy holding of the rail since unlike the holder of Palmer, the internal aperture would not be prone to cracking/failure at the point of attachment (weldment) and secondly would prevent the holder component from sticking/protruding out past the perimeter of the post which can catch on cloth, object, skin or passing by workers, etc. which could cause unsafe conditions.  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 29 above, in view of Franks, US (6038829).
In regards to claim 39 Palmer does not disclose the stop passes through an aperture defined by the lower post component and under or through the upper post component.
	Franks teaches a stop (63, 64) passes through an aperture defined by the lower post component (fig. 2) and under or through the upper post component (fig. 2).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the stop taught by Franks to limit the downward movement of the upper component with respect to the lower component for it predictable function of providing a positive interference between the two components and a definite limit of the travel between the telescoping elements. 
Claims 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 29 above, in view of Inman, US (4074791).
In regards to claim 44 Palmer discloses: A safety rail apparatus comprising a post according to claim 29 (as detailed for claim 29 above), a rail (14) for engagement with the rail holder (60).
In regards to claim 44 Palmer does not disclose a mesh support comprising a first mesh support component and a second mesh support component.
	Inman teaches a mesh support (18; fig. 1, 2 and 4) comprising a first mesh support component (48, 50; fig. 4) and a second mesh support  component (22, 24) which are together operable to adjust the height of the support (via 66 and 68), a fixing means (collar 66 and setscrew 68) to reversibly fix the mesh support at a selected height, a cross piece (90, 94) for supporting a mesh (net 16) and a cross piece holder (120) to hold a [the] cross piece (90, 94) in reversibly fixed engagement with the mesh support.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the mesh support taught by Inman onto the guardrail assembly of Palmer for the predictable function and the intended purpose of the invention of Inman that is to provide safety netting at the edge of the surface onto which work is being done in order to catch any falling objects, tools, etc. to prevent them from falling on the heads of worker and passersby and the ground level of the elevated work area.
In regards to claim 45 Inman teaches the mesh support components (48, 50, 22, 24) are concentrically slidable about one another to adjust the height (as shown in fig. 2).
In regards to claim 46 Inman does not teach the cross-piece holder defines an aperture to receive a rail and a clamp to reversibly fix the rail in secure engagement with the mesh support. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize one of the rail holders 60 of primary reference Palmer onto the cross-piece holder of the mesh support of Inman once the mesh support of Inman is taught onto the assembly of Palmer to provide for means for the rails 14 to pass through the mesh support as well as provide an extra anchoring point for the safety rails which would enhance the overall safety of the modified assembly.
In regards to claim 47 Inman teaches an outrigger element (frame elements 96, 92, 98, 102, 11, 104).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, US (6039150).
	In regards to claim 48 Palmer discloses:
	A safety rail apparatus (12; fig. 3), comprising: a post (40, 56) for a temporary safety rail system comprising: a base (20, 28, 36, 38) for reversible engagement with a floor (intended use; by turning 180 degree about a vertical axis), the base providing support for the entire required load (at least the load of rails 14) and the engagement of the base is with the upper surface of the floor (upper surface of 16) and is sufficient to fully support a load placed on the post (fig. 3), a plurality of rail holders (plurality of 60s; fig. 3) to hold one or more rails (14) in reversibly fixed engagement with the post (intended use; by turning the rails 180 degree), each rail holder comprising one or more of: a clamp, an aperture, a slot, a bracket, a screw, a bolt, a wing nut (unnumbered on the bottom of C-shaped rail holder 60 as shown in fig. 3 and further pointed to in annotated drawings below), at least one rail holder being at or substantially adjacent to the upper end of the upper component (as shown in fig. 3); a plurality of components (40, 56, 58) which are slidable about one another to adjust the height (via telescopic engagement of 40 and 56 as shown in fig. 3) of the post at a plurality of heights (via engagement of 58 into one of the plurality of apertures on 40 shown in phantom inside 56; fig. 3) between a lower height and an upper height (by at least engaging the lower most and higher most apertures), the plurality of components comprising an upper component (56) to define the upper height and a stop (78) to restrict downward movement of an upper post component (56) relative to a lower post component (40), a fixing means (58) to reversibly fix the plurality of components at a chosen height (as described in Col 7; LL 12-14; see highlighted excerpt below), and a rail (14) for engagement with the rail holder. 		
    PNG
    media_image1.png
    235
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    648
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    487
    media_image3.png
    Greyscale

In regards to claim 48 Palmer does not explicitly disclose the base providing support for at least 12 kN load. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to build the base of the post of Palmer sturdy enough to support a load of at least 12 kN for the predicable result of allowing for the above-mentioned equipment to be supported or anchored to the post to enhance safety of the personnel and equipment at elevated heights.
In regards to claim 48 Palmer does not disclose the lower height is in the range 900mm to 1.2m and the upper height being 2.0m or greater. However, it would have been an obvious matter of design choice to modify the lower height to be in the range 900mm to 1.2m and the upper height to be 2.0m or greater, since such a modification would have involved a mere change in the size (length) of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the lower height to be in the range 900mm to 1.2m and the upper height to be 2.0m or greater in order to provide secure perimeters for the respective job the respective environment around which work is being done to provide safety not just for the workers but also for equipment such as welders, tools, small roof rigs, jibs, cranes, winches, etc. to prevent accidental or inadvertent falling/overthrowing of said equipment, tools, or other objects at elevated heights.
	Claims 49-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer as applied to claim 48 above, in view of Inman, US (4074791).
In regards to claim 49 Palmer discloses: The safety rail apparatus according to claim 48 (as detailed for claim 48 above).
In regards to claim 49 Palmer does not disclose a mesh support which comprises: a first mesh support component and a second mesh support component.
	Inman teaches a mesh support (18; fig. 1, 2 and 4) which comprises: a first mesh support component (48, 50; fig. 4) and a second mesh support component (22, 24) which are together operable to adjust the height of the mesh support (via 66 and 68), a fixing means (collar 66 and setscrew 68) to reversibly fix the mesh support at a selected height, a cross piece for supporting a mesh and a cross piece holder (120) to hold a cross piece (90, 94) in reversibly fixed engagement with the mesh support.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the mesh support taught by Inman onto the guardrail assembly of Palmer for the predictable function and the intended purpose of the invention of Inman that is to provide safety netting at the edge of the surface onto which work is being done in order to catch any falling objects, tools, etc. to prevent them from falling on the heads of worker and passersby and the ground level of the elevated work area.
In regards to claim 50 Inman teaches the mesh support components (48, 50, 22, 24) are concentrically slidable about one another to adjust the height (as shown in fig. 2).
In regards to claim 51 Inman does not teach the cross-piece holder defines an aperture to receive a rail and a clamp to reversibly fix the rail in secure engagement with the mesh support. However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize one of the rail holders 60 of primary reference Palmer onto the cross-piece holder of the mesh support of Inman once the mesh support of Inman is taught onto the assembly of Palmer to provide for means for the rails 14 to pass through the mesh support as well as provide an extra anchoring point for the safety rails which would enhance the overall safety of the modified assembly.
In regards to claim 52 Inman teaches a stop (46) to restrict downward movement of an upper mesh support component relative to a lower mesh support component (fig. 4).
In regards to claim 54 Inman teaches an outrigger element (frame elements 96, 92, 98, 102, 11, 104).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer and Inman as applied to claim 49 above, in view of Franks, US (6038829).
In regards to claim 53 Palmer and Inman do not teach the stop passes through an aperture defined by the lower post component and under or through the upper post component.
	Franks teaches a stop (63, 64) passes through an aperture defined by the lower post component (fig. 2) and under or through the upper post component (fig. 2).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the stop taught by Franks to limit the downward movement of the upper component with respect to the lower component for it predictable function of providing a positive interference between the two components and a definite limit of the travel between the telescoping elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634